Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Introduction
The following is a non-final Office Action in response to Applicant’s submission filed on April 22, 2019.
Currently, claims 1-20 are pending and claims 1, 10 and 17 are independent.   


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/30/2019 and 09/10/2020 appear to be in compliance with the previsions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the Examiner.

Examiner’s Comments
The claims employ language that does not serve to differentiate the claims from the prior art.
Claims 2-6 and 12-15 recite the specific type of data or the characteristics of the received data. However, these characteristics are not processed or used to carry out any of the recited steps or functions, thus, they are directed to nonfunctional descriptive material because they cannot exhibit any functional interrelationship with the way the steps are performed. Therefore, it has been held that nonfunctional descriptive material will not distinguish the invention from prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05).
Claim Rejections – 35 USC § 112

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 10-16 recite a system comprising “an event recommendation system configured to”, “a radius determiner component configured to”, “an interest parser component configured to”, “event filter component configured to”, “a reinforcement learning component configured to”, and “a reinforcement learning module configured to” are directed a means (or step) plus function limitation that invokes 35 U.S.C. § 112, (f), or pre-AIA  35 U.S.C. 112, sixth paragraph.
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.
Here, even though “means for” has not been explicitly recited, claim limitations of “an event recommendation system configured to receive user data, calendar data, map data and event data”, “a radius determiner component configured to determine a travel radius based at least on the user data, calendar data and map data, and redetermine the travel radius based at least in part a change to at least one of user data, calendar data, map data or event data”, “an interest parser 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

The following is a quotation of 35 U.S.C. 112(b):
 (B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claim 10-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
As discussed above, claims 10-16 include language that invoke 35 U.S.C. § 112 (f), or sixth paragraph.  However, the written description fails to (1) disclose the corresponding structure, material, or acts for the claimed function and/or (2) clearly link or associate the disclosed structure, material, or acts to the claimed function such that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function.  Here, the claims recites the following limitations: 1) “an event recommendation system configured to receive user data, calendar data, map data and event data” is directed to specified function for receiving user data, calendar data, map data and event data, and thus the function is definite; 2) “a radius determiner component configured to determine a travel radius based at least on the user data, calendar data and map data and redetermine the travel radius based at least in part a change to at least one of user data, calendar data, map data or event data” are directed to a non-specified function for determining and redetermining a travel radius based at least on the user data, calendar data and map data, and thus the functions are indefinite; 3) “an interest parser component configured to determine interest weighting factors based at least on the user data, calendar data and map data” is directed to non-specified function for determining interest weighting factors based at least on the user data, calendar data and map data, and thus the function is indefinite; 4) “an event filter component configured to perform filtering operations 
For each of the indefinite function as described above, Applicant is required to:
(a) Amend the claim so that the claim limitation will no longer be a means (or step) plus function limitation under 35 U.S.C. 112, sixth paragraph; or
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant is required to clarify the record by either:
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or



Claim Rejections - 35 USC § 101

The 35 U.S.C. §101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Step 1 of the subject matter eligibility analysis, it is to determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
In this case, claims 1-9 are directed to a method for “generating event recommendation for user” without obviously tie to another statutory class. In order for a method to be considered as a “process” under § 101, the claimed process must either: (1) be tied to another statutory class (such as a particular machine) or (2) transform underlying subject matter (such as an article or materials). Diamond v. Diehr, 450 U.S. 175, 184 (1981); Parker v. Flook, 437 U.S. 584, 588 n.9 (1978); Gottschalk v. Benson, 409 U.S. 63, 70 (1972).  If neither of these requirements is met by the claim, the method is not a patent eligible process under §101 and is non-statutory subject matter. Note that the tie to another statutory class should be in the body of the claim, and substantive. Accordingly, claims 1-9 are not directed to statutory subject matter. However, claims 1-9 will be included in Step 2 of the Alice analysis for the purposes of compact prosecution. Claims 10-16 are directed to a system comprising one or more processors, and one or more memory device, which falls within the statutory category of a machine; and claims 17-20 are a computer program product comprising a computer-readable memory device having computer program logic, which falls in the statutory category of a product.  
In Step 2A of the subject matter eligibility analysis, it is to “determine whether the claim at issue is directed to a judicial exception (i.e., an abstract idea, a law of nature, or a natural phenomenon). Under this step, a two-prong inquiry will be performed to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG), then determine if the claim recites additional elements that integrate the exception into a practical application of the See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019).
In Prong One, it is to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).  
Taking the method claims as representative, claim 1 recites limitations of “receiving user data regarding the user, map data including the current location; determining a travel radius based at least in part on the user data; determining interest weighting factor based at least in part on the user data; applying a first filtering operation against the event data based on the determined travel radius to generate first filtered event data, applying a second filtering operation against the first filtered event data based at least in part on the calendar data to provide second filtered  event data, and generating event recommendation based at least in part on the third filtered event data.” The limitations, as drafted, are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind, even assuming the computer device was recited in the body for performing the steps, the computer device is no more than a generic computer, nothing in the claim precludes the steps from practically being performed in the human mind (including observation, evaluation, judgment, opinion), or by a human using a pen and paper. For example, the claim encompasses the user manually receiving the user data, determining a travel radius based on the received user data…applying…, and providing event recommendations. The dependent claims recite the type of data and repeating the processes which can also be performed in the mind. The mere nominal recitation of a machine learning model does not take the claim limitations out of the mental processes grouping. Thus, the claims recites a mental process. 
In Prong Two, it is to determine if the claim recites additional elements that integrate the exception into a practical application of the exception. 
The claims as a whole merely describe how to generate event recommendations for a user. Beyond the abstract idea, the claim did not recite any additional element for performing the steps, and even if a computer device was recited in the claim for performing the steps, however, the computer device is no more than a generic computer that performs generic functions to carry out the abstract idea as claimed, and no additional element in the claim that reflects an 
In Step 2B of Alice, it is "a search for an ‘inventive concept’—i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept’ itself.’” Id. (alternation in original) (quoting Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1294 (2012)).
The claim as described in Prong Two above, nothing in the subject matter claimed that transforms the abstract idea into an inventive concept. The same analysis applies here in Step 2B. 
Beyond the abstract idea, the claim did not recite any additional element. Thus, a computer is not required to perform the steps. Even if the computer device was recited in the claim for performing the steps, the computer device is recited at a high level of generality and merely invoked as a tool to perform the generic computer functions including receiving, manipulating, and transmitting information over a network. The computing device, here, at best, may perform the step of receiving user data regarding the user such as email, SMS message, or IM message. However, the functions of receiving, manipulating, and transmitting information over a network have been recognized by the courts as merely well-understood, routine, and conventional functions of generic computers. See MPEP 2106.05 (d) (II) (Receiving or transmitting data over a network, e.g., using the Internet to gather data, buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); Collecting, displaying, and manipulating data, Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1340, 121 USPQ2d 1940, 1946 (Fed. Cir. 2017); and Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)). Thus, Simply implementing the abstract idea on a generic computer for performing generic computer functions do not amount to “significantly more” than the abstract idea because they neither (1) reflects any improvements to the functioning of a computer itself, or another technology or technical field; (2) applies or uses of, a particular machine (MPEP 2106.05(b)); (3) effects a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)); nor (4) provides some meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment (MPEP 2106.05(e). 

Therefore, the claims as a whole, viewed individually and as a combination, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims are not patent eligible.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., (US 2015/0019642, hereinafter: Wang), and in view of Downs et al., (US 2010/0153324, hereinafter: Downs).

Regarding Claim 1, Wang discloses a method in a computing device for generating event recommendations for user, comprising: 
receiving user data regarding the user, calendar data corresponding to the user, map data including the current location of the user and event data corresponding to a plurality of events (see ¶¶ 5, 26, 49-50, 61, 123); 
determining a travel radius based at least in part on the user data, calendar data, map data, and event data (see ¶¶ 5, 47, 60-61, 66, 94); 
applying a first filtering operation against the event data based on the determined travel radius to generate first filtered event data (see ¶¶ 59-60, 67, 80-81, 84); 
applying a second filtering operation against the first filtered event data based at least in part on the calendar data to provide second filtered event data (see ¶¶ 59, 64-67, 84-85, 115); 

generating event recommendations based at least in part on the third filtered event data (see Fig. 10; ¶¶ 38, 45, 49-53, 61, 88-94, 97, 123-125). 

Wang discloses the system may weight different attendees differently, for example, the system may be more likely to recommend an event if an individual with a close relationship with the user is attending the event than if an individual with more distant relationship with the user is attending the event (see ¶ 108).
Wang does not explicitly disclose the following limitations; however, Downs in an analogous art of recommendation for domains of interest discloses
determining interest weighting factors based at least in part on the user data, calendar data, map data, and event data (see ¶¶ 42, 60, 112-113).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wang to include the teaching of Downs in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an additional layer of data analysis, and in turn operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claim 2, Wang discloses the method of claim 1, wherein the user data comprises data corresponding to the user and including at least one of social media data, an email, an SMS (short message service) message, an IM (instant message) message, interests, a contact list, or user demographics (see ¶¶ 40, 49, 71, 88, 118).

Regarding Claim 3, Wang discloses the method of claim 2, wherein the calendar data includes at least one of free/busy data or location information corresponding to calendared events (see ¶¶ 49, 80, 115).  

Regarding Claim 4, Wang discloses the method of claim 3, wherein the map data includes data corresponding to the user and including at least one of navigation preferences, frequent locations, or current location (see ¶¶ 24, 66-67, 92).

Regarding Claim 5, Wang discloses the method of claim 4, wherein the map data further includes data that enables determination of at least one of points of interest, travel directions, current traffic conditions, or predicted traffic conditions (see ¶¶ 48-51, 65, 75, 78). 

Regarding Claim 6, Wang discloses the method of claim 5, wherein the event data comprises for each event of the plurality of events, at least one of a count of the number of persons interested the respective event, a view count of the respective event, event attributes corresponding to the respective event, or a duration of the respective event (see ¶¶ 47-48, 77, 98). 

Regarding Claim 7, Wang discloses the method of claim 1, further comprising: 
redetermining the travel radius based at least in part a change to at least one of user data, calendar data, map data or event data (see ¶¶ 47-48, 66, 84, 87, 94); and 
regenerating the event recommendations based at least in part on the redetermined travel radius (see ¶¶ 5-6, 46-47, 61, 66, 84). 

Regarding Claim 8, Wang does not explicitly disclose the following limitations; however, Downs discloses the method of claim 1, wherein the interest weighting factors are based at least in part on a machine learning model (see ¶¶  42, 46, 94, 97). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wang to include the teaching of Downs in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an additional layer of data analysis, and in turn operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 


Regarding Claim 9, Wang discloses the method of claim 8, further comprising: 
determining feedback data corresponding to the attendance at the at least one event by the user (see ¶¶ 27, 38, 46, 111, 132, 142); and 
updating the machine learning model based at least in part on the feedback data (see ¶¶ 27, 39-42, 93, 97,  103, 153-154).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wang to include the teaching of Downs in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an additional layer of data analysis, and in turn operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

Regarding Claim 10, Wang discloses an event recommendation system configured to receive user data, calendar data, map data and event data (see Abstract; ¶¶ 4-5, 21, 26, 49-50, 61, 123), the system comprising: 
one or more processors (see Fig. 1A; ¶¶ 6, 22); and 
one or more memory devices accessible to the one or more processors, the one or more memory devices storing software components for execution by the one or more processors (see Fig. 1A; ¶¶ 6, 22), the software components including:  406162-US-NP- 35 – 
a radius determiner component configured to determine a travel radius based at least on the user data, calendar data and map data (see ¶¶ 5, 47, 60-61, 66, 94); 
an event filter component configured to perform filtering operations against the event data based at least on the travel radius, the calendar data, and the interest weighting factors to generate event recommendations (see ¶¶ 59-60, 67, 80-81, 84-85, 115).
 
Wang discloses the system may weight different attendees differently, for example, the system may be more likely to recommend an event if an individual with a close relationship with the user is attending the event than if an individual with more distant relationship with the user is attending the event (see ¶ 108).

 an interest parser component configured to determine interest weighting factors based at least on the user data, calendar data and map data (see ¶¶ 42, 60, 112-113).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wang to include the teaching of Downs in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an additional layer of data analysis, and in turn operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

Regarding Claim 11, Wang discloses the system of claim 10 further comprising: 
a reinforcement learning component including a machine learning model that generates an output configured to form at least a partial basis for at least one of the interest weighting factors and the travel radius (see ¶¶ 42, 46, 94, 97), the reinforcement learning module configured to: 
receive feedback data (see ¶¶ 27, 38, 46, 111, 132, 142); and 
update the machine learning model based on the feedback data (see ¶¶ 27, 39-42, 93, 97,  103, 153-154).  

Regarding Claim 12, Wang discloses the system of claim 10, wherein the user data comprises data corresponding to the user and including at least one of social media data, an email, an SMS (short message service) message, an IM (instant message) message, interests, a contact list, or user demographics (see ¶¶ 40, 49, 71, 88, 118).  
Regarding Claim 13, Wang discloses the system of claim 12, wherein the calendar data includes at least one of free/busy data or location information corresponding to calendared events (see ¶¶ 49, 80, 115).

Regarding Claim 14, Wang discloses the system of claim 13, wherein the map data includes data corresponding to the user and including at least one of navigation preferences, frequent locations, or current location (see ¶¶ 24, 66-67, 92).  

Regarding Claim 15, Wang discloses the system of claim 14, wherein the map data further includes data that enables determination of at least one of points of interest, travel directions, current traffic conditions, or predicted traffic conditions (see ¶¶ 48-51, 65, 75, 78). 

Regarding Claim 16, Wang discloses the system of claim 10, wherein the radius determiner component is further configured to redetermine the travel radius based at least in part a change to at least one of user data, calendar data, map data or event data (see ¶¶ 47-48, 66, 84, 87, 94), and the event filter component is further configured to regenerate the event recommendations based at least in part on the redetermined travel radius (see ¶¶ 5-6, 46-47, 61, 66, 84).

Regarding Claim 17, Wang discloses a computer program product comprising a computer-readable memory device having computer program logic recorded thereon that when executed by at least one processor of a computing device causes the at least one processor to perform operations for generating event recommendations for user (see Abstract; ¶¶ 6, 22 and claim 19), the operations comprising: 
receiving user data regarding the user, calendar data corresponding to the user, map data including the current location of the user and event data corresponding to a plurality of events (see ¶¶ 5, 26, 49-50, 61, 123); 
determining a travel radius based at least in part on the user data, calendar data, map data, and event data (see ¶¶ 5, 47, 60-61, 66, 94); 
applying a first filtering operation against the event data based on the determined travel radius to generate first filtered event data (see ¶¶ 59-60, 67, 80-81, 84); 
applying a second filtering operation against the first filtered event data based at least in part on the calendar data to provide second filtered event data (see ¶¶ 59, 64-67, 84-85, 115); 
applying a third filtering operation against the second filtered event data based at least in part on the interest weighting factors to provide third filtered event data (see ¶¶ 59, 81, 85, 95-97,  122-123); and 
generating event recommendations based at least in part on the third filtered event data (see Fig. 10; ¶¶ 38, 45, 49-53, 61, 88-94, 97, 123-125). 

Wang discloses the system may weight different attendees differently, for example, the system may be more likely to recommend an event if an individual with a close relationship with the user is attending the event than if an individual with more distant relationship with the user is attending the event (see ¶ 108).
Wang does not explicitly disclose the following limitations; however, Downs in an analogous art of recommendation for domains of interest discloses
determining interest weighting factors based at least in part on the user data, calendar data, map data, and event data (see ¶¶ 42, 60, 112-113).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wang to include the teaching of Downs in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an additional layer of data analysis, and in turn operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claim 18, Wang discloses the computer program product of claim 17, the operations further comprising: 
redetermining the travel radius based at least in part a change to at least one of user data, calendar data, map data or event data (see ¶¶ 47-48, 66, 84, 87, 94); and  406162-US-NP- 37 – 
regenerating the event recommendations based at least in part on the redetermined travel radius (see ¶¶ 5-6, 46-47, 61, 66, 84).  

Regarding Claim 19, Wang does not explicitly disclose the following limitations; however, Downs discloses the computer program product of claim 17, wherein the interest weighting factors are based at least in part on a machine learning model (see ¶¶ 42, 46, 94, 97). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wang to include the teaching of Downs in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an additional layer of data analysis, and in turn operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of 

Regarding Claim 20, Wang does not explicitly disclose the following limitations; however, Downs discloses the computer program product of claim 19, the operations further comprising: 
determining feedback data corresponding to the attendance at the at least one event by the user (see ¶¶ 27, 38, 46, 111, 132, 142); and 
updating the machine learning model based at least in part on the feedback data (see ¶¶ 27, 39-42, 93, 97,  103, 153-154).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wang to include the teaching of Downs in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an additional layer of data analysis, and in turn operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Spiegelman et al., (US 2008/0154696) disclose a method for selecting and recommending events to consumer of media content based on information known about the consumer including the consumer’s interests, consumption history and preferences.
Murphy et al., (US 2010/0325205) discloses an event recommendation service for recommending event that the user is likely to attend based on the user location data and event data.
Narayanan et al., (US 2014/0012926) discloses a method for recommending additional users for an event using a social networking and suggesting additional users based on a prediction that the users would attend the event. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAN G CHOY whose telephone number is (571)270-7038.  The examiner can normally be reached on 5/4/9 compressed work schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/PAN G CHOY/Primary Examiner, Art Unit 3624